Citation Nr: 0510833	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
ear injury characterized as left tympanic membrane 
perforation and infections.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 until July 1968 and also had periods of subsequent 
active duty for training.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in pertinent 
part, granted service connection for residuals of an injury 
to the left ear with history of infections and perforated 
tympanic membrane, rated 0 percent.  The veteran filed a 
Notice of Disagreement (NOD) with the rating assigned for 
left ear injury residuals.     


FINDINGS OF FACT

Residuals of left tympanic membrane perforation are not shown 
to cause any impairment of function; chronic left ear 
infections are not shown.  


CONCLUSION OF LAW

A compensable rating is not warranted for residuals of a left 
ear injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Codes (Codes) 6200, 6201 6210, 
6211 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met. 
The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A February 2002 
(prior to the rating appealed) letter from the RO did not 
specifically cite the VCAA, but informed the veteran of what 
was needed to establish entitlement to the benefit sought and 
of his and VA's responsibilities in claims development.  The 
initial rating decision in October 2002 and a February 2004 
statement of the case (SOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  Also, the February 2004 SOC 
and a February 2004 letter properly provided notice as to the 
"downstream" issue of an increased rating.  See VAOPGCPREC 8-
2003.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the February 2002 letter asked him to submit or identify any 
additional evidence that would support his claim and the 
February 2004 letter asked him to submit or identify any 
additional evidence that he believed was relevant to his 
claim.  This was equivalent to advising him to submit 
everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment 
and asked him to submit or identify any other evidence that 
might be pertinent to his claim.  In response, he submitted 
records from El Paso E.N.T. Associates.  VA also arranged for 
the veteran to be examined, including in October 1998 and in 
October 2003.  The veteran has not identified any additional 
evidence for VA to obtain.  In April 2004 the veteran was 
granted (per his request) a 60-day extension of time to 
gather additional evidence and to secure representation.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that the veteran suffered a 
perforation of his left eardrum in June 1978.  Progress notes 
show that he was having difficulty hearing, had otitis media 
(middle ear infection) of both ears, and was restricted from 
participating in firing for one week.  The infection in both 
ears cleared up.  An ENT consultation resulted in a diagnosis 
of perforation due to increased noise level induced trauma. 

A December 1997 VA progress note shows an assessment of 
tympanic membrane perforation.  

A March 1998 VA progress note showed a left ear high 
frequency sensorineural hearing loss with an imbalance not 
vestibular in origin. 

A May 1998 VA audiological examination showed a normally 
compliant tympanometric configuration consistent with a 
normal nonpathological middle left ear.  

An October 1998 VA ear disease examination resulted in a 
diagnosis of active ear disease.  The left tympanic membrane 
was macerated, questionably torn.  The mastoid was within 
normal limits with no pain.  The veteran reported left ear 
drainage six to eight months prior to the examination.  The 
ear pain he had been experiencing had resolved.  The examiner 
could not visualize the middle ear secondary to maceration.  

A November 1998 ENT consultation by Dr. W showed some 
scarring of the left tympanic membrane.

An October 2003 VA audiological examination showed normal 
middle ear test results, evidence of a healed perforation of 
the left tympanic membrane and no active ear infection.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate codes 
identify the various disabilities.
Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the Board finds 
that staged ratings are not warranted since 
symptoms/impairment warranting a compensable rating are not 
shown at any time during the appeal period.

The veteran's left tympanic membrane perforation is rated as 
0 percent under 38 C.F.R. § 4.87, Code 6211.  There is no 
other rating available under this code. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  In deciding whether to assign 
such a rating, factors to consider include the presence of 
frequent periods of hospitalization or marked interference 
with employment   38 C.F.R. § 3.321(b).

IV.  Analysis

As noted, the noncompensable rating assigned for the left 
tympanic membrane perforation is the only schedular rating 
provided for the perforation of itself.  Consequently, for 
the veteran's residuals of a left ear injury to merit a 
compensable rating, it must be shown that there is associated 
impairment that would warrant a compensable rating under 
another applicable code.  (Significantly, hearing loss and 
tinnitus are separately rated, and not at issue in this 
appeal.)  

The only other ear impairment alleged or shown in the record 
is the history of left ear infections.  For ear infections 
(otitis, media or externa) to be compensable, they must be 
chronic in nature.  See 38 C.F.R. § 4.87, Codes 6200, 6201, 
6210.  While the veteran had a left ear infection at the time 
of the ear injury, that infection resolved.  And while he may 
have had recurrence of ear infection in the past, no active 
infection was found on VA examinations.  In October 1998 it 
was noted that drainage had stopped 6 to 8 months prior, and 
that ear pain had resolved; on October 2003 examination, it 
was expressly noted that there was no active ear infection.  
Consequently, a compensable rating for infection is not 
warranted.  

Finally, factors that would warrant referral for 
extraschedular consideration are neither alleged nor shown.  
There is no indication that the left tympanic membrane 
perforation or the history of left ear infection has caused 
marked interference with employment or required 
hospitalization so as to render impractical the application 
of regular schedular criteria.  The preponderance of the 
evidence is against the veteran's claim.  Hence, it must be 
denied.


ORDER

A compensable rating for residuals of a left ear injury 
characterized as a left tympanic membrane perforation and 
history of infections is denied.  



	                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


